Citation Nr: 1124960	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-14 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus, to include objective or "clicking" tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The Veteran had active service from August 1952 to August 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.  

In August 2009 and April 2010, the Board remanded this matter for further evidentiary development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Tinnitus had its onset in active service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant service connection for tinnitus, any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010) (VCAA), cannot be considered prejudicial to the Veteran.  

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

When a veteran served 90 days or more during a period of war and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of the disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Where a veteran is seeking service connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  

The Veteran's DD Form 214 reflects that the Veteran's occupational specialty during service with the 4432nd Air Base Squadron was fire fighter.  

There is no evidence that the Veteran had significant post-service noise exposure.  

VA audiological examination in January 2008 revealed that the Veteran performed crash rescue and recovery during service, and also worked on the flight line around jet engines and noisy equipment.  The examiner indicated that the Veteran reported transient head noises but no "true" tinnitus.  

At the time of December 2009 VA audiological examination, although the Veteran reported a history of tinnitus, the examiner determined that tinnitus did not have its onset during service and/or was not caused or aggravated by the Veteran's hearing loss on the basis that the Veteran had normal whispered voice testing in 1952 and that transient head noise reported on an evaluation in January 4, 2008, did not reveal "true" tinnitus.

Pursuant to the Board's previous remand of April 2010, the Veteran was afforded an appropriate VA examination to address the etiology of any current tinnitus that was manifested by crackling/buzzing with chewing.  In this regard, the April 2010 VA examiner not only determined that the Veteran's temporomandibular joint syndrome (TMJ) was not related to service, but that the Veteran's tinnitus was not caused by or a result of his TMJ condition.  However, the Board finds that implicit in the examiner's determination is the examiner's conclusion that the Veteran had "true" tinnitus.  The Board finds this to be significant because the December 2009 VA audiological examiner determined that tinnitus did not have its onset during service and/or was not caused or aggravated by the Veteran's hearing loss on the basis that the Veteran had normal whispered voice testing in 1952 and that transient head noise reported on an evaluation in January 4, 2008, did not reveal "true" tinnitus.  

In a written statement, dated in February 2010, the Veteran indicated that he had experienced ringing in his ears "most of my adult life."  In November 2007, he had stated that he had constant ringing in his ears since active service.

The Board has considered the evidence relevant to this claim, and first finds that because of the subjective nature of tinnitus and the fact that the most recent examiner ruled out TMJ as the cause of the Veteran's current tinnitus, the Board will give the Veteran the benefit of the doubt, and conclude that there is sufficient evidence of a current diagnosis of tinnitus associated with a history of acoustical trauma.  Thus, a current disability has been demonstrated with respect to the instant claim.

In addition, the Veteran's occupational specialty during service is found to be consistent with exposure to aircraft and other significant noise during service, and there is no evidence of significant post-service exposure.

Accordingly, based on the Veteran's exposure to noise during service, the fact that such exposure is consistent with the places, types, and circumstances of the Veteran's service, and the lack of any significant post-service exposure, the Board finds that the Veteran's report of continuity of symptomatology since service is credible and that there is sufficient evidence to relate those continuous symptoms to the current diagnosis of tinnitus.  There is also no medical opinion of record that concludes that "true" tinnitus is unrelated to the Veteran's service.  Consequently, the Board will further give the Veteran the benefit of the doubt, and find that service connection for "true" tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.  



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


